           Case 1:20-cv-02580-VSB Document 42 Filed 09/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
MARY NAMORATO, ANNA MOLLY,                                :                     9/7/2021
FARIN GREBER, JUDITH SOSA, JAY                            :
CLARKE and LARRY KERNAN,                                  :
                                                          :       20-CV-2580 (VSB)
                                        Plaintiffs,       :
                                                          :            ORDER
                      - against -                         :
                                                          :
                                                          :
TOWN SPORTS INTERNATIONAL, LLC :
and TOWN SPORTS INTERNATIONAL                             :
HOLDINGS, INC. d/b/a NEW YORK                             :
SPORTS CLUBS,                                             :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On December 20, 2020, in view of Defendants’ voluntary petitions under chapter 11 of

title 11 of the United States Code in the United States Bankruptcy Court for the District of

Delaware (the “Bankruptcy Court”), I granted a stay of the proceedings in this case. (Doc. 37.) I

am in receipt of the parties’ February 10, 2021 joint letter. (Doc. 39.) In light of the updates

provided in joint letter, the stay is continued. It is hereby:

        ORDERED that the parties are directed to file a joint letter update in 56 days, or as soon

as the bankruptcy actions are closed, dismissed, discharge is granted or denied, or the

Bankruptcy Court grants relief from the stay, whichever time period is shorter.
        Case 1:20-cv-02580-VSB Document 42 Filed 09/07/21 Page 2 of 2




SO ORDERED.

Dated: September 7, 2021
       New York, New York

                                        ______________________
                                        Vernon S. Broderick
                                        United States District Judge
